DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  19 recites the limitation "the foaming chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindsey et al. (20200260914).
Regarding claim 1, Lindsey discloses a pressurized container assembly comprising: a pressurized container (10); a flowable product (par. 0069) and a propellant disposed within the pressurized container under pressure (par. 0069), wherein the propellant is substantially non-soluble in the flowable product within the pressurized container (par. 0003); a valve (26, 40, 52, 54) coupled to the pressurized container, wherein the valve is configured to be selectively actuated to enable the flowable product to be dispensed from the pressurized container (par. 0030); and a shearing chamber (60, 80) in fluid communication with the valve, wherein the shearing chamber is configured to receive a flow of the flowable product and the propellant when the valve is actuated (Fig. 3), the shearing chamber configured to impart shear to the flowable product as the flowable product flows through the shearing chamber to foam the flowable product within the shearing chamber (par. 0026).
Regarding claim 2, the shearing chamber includes parallel surfaces (58; Figs. 2-3) defining a boundary layer configured to impart shear to the flowable product as the flowable product flows through the shearing chamber (par. 0026).
Regarding claim 14, the flowable product is edible (see abstract).
Regarding claim 15, the flowable product has a fat content of at least 10 wt.% based on the total weight of the flowable product (par. 0036).
Regarding claim 16, the propellant is nitrogen gas (see abstract).
Regarding claim 17, the propellant comprises a non-polar gas (e.g. nitrogen; see abstract).
Regarding claim 18, the propellant comprises nitrogen gas, compressed air, or a combination thereof (see abstract).
Regarding claim 19, Lindsey discloses a method of using the pressurized container assembly set forth in claim 1, the method comprising: actuating the valve so that the pressurized flowable product flows within the foaming chamber and exits the shearing chamber as foamed flowable product (par. 0030); and dispensing the foamed flowable product from the pressurized container assembly (par. 0030).
Claim(s) 1, 6-9, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harman et al. (20030082243).
Regarding claim 1, Harman discloses a pressurized container assembly comprising: a pressurized container (1); a flowable product (3) and a propellant disposed within the pressurized container under pressure (par. 0038), wherein the propellant is substantially non-soluble (e.g. oxygen; par. 0038) in the flowable product within the pressurized container; a valve (5) coupled to the pressurized container, wherein the valve is configured to be selectively actuated to enable the flowable product to be dispensed from the pressurized container; and a shearing chamber (7, 10) in fluid communication with the valve, wherein the shearing chamber is configured to receive a flow of the flowable product and the propellant when the valve is actuated (Fig. 2), the shearing chamber configured to impart shear to the flowable product as the flowable product flows through the shearing chamber to foam the flowable product within the shearing chamber (par. 0048-0049 and 0113).
Regarding claim 6, the shearing chamber further comprises a gas inlet (11a, 11b) that enables introduction of the propellant into the shearing chamber as the flowable product flows through the shearing chamber.
Regarding claim 7, the shearing chamber comprises a static mixing geometry (8).
Regarding claim 8, the static mixing geometry comprises a mixing element (8) disposed therein that increases an overall surface area in which the flowable product contacts as the flowable product flows through the shearing chamber (par. 0048-0049 and 0052).
Regarding claim 9, the static mixing geometry comprises baffles, plates, glass beads, plastic beads, fibrous material, molded geometries, extruded geometries, or a combination thereof (par. 0048).
Regarding claim 19, Harman discloses a method of using the pressurized container assembly set forth in claim 1, the method comprising: actuating the valve so that the pressurized flowable product flows within the foaming chamber and exits the shearing chamber as foamed flowable product (par. 0068 and 0117); and dispensing the foamed flowable product from the pressurized container assembly (par. 0117).
Regarding claim 20, the foamed flowable product exits the shearing chamber and subsequently enters the valve before dispensing the foamed flowable product (Fig. 2; par. 0117).
Allowable Subject Matter
Claims 3-5 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754